AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                   Page I ofl



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRJCT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     v.                                      (For Offenses Committed On or After November 1, 1987)



                      Gerardo Toribio-Barrios                                Case Number: 3:18-mj-23419-RNB

                                                                             Casey J Donovan
                                                                            Defendant's Att[Jrney


REGISTRATION NO.                                                                                        FILED
THE DEFENDANT:                                                                                          JAN 0 4 2019
 l:zJ pleaded guilty to count(s) 1 of Complaint
                                                                                                       , v.<:>. _,....,1, ... ,...,1 vvuRT
 D was found guilty to count( s)                                         SOUTHERN DISTRICT OF CALIFORNIA
   after a plea of not guilty.                                           ~·                       DEPUTY
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                            Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                   1



 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~-
                                                                             dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                 25 DAYS

 l:zJ Assessment: $10 WAIVED        l:zJ Fine: WAIVED
 l:zJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, January 4, 2019
                                                                          Date of Imposition of Sentence



                                                                          Hiil~OLOCK
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                    3:18-mj-23419-RNB
